     Case 3:20-cv-00281-MMD-WGC Document 4 Filed 05/15/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ANTHONY BROOKS,                                      Case No. 3:20-cv-00281-MMD-WGC
4                                             Plaintiff                    ORDER
5            v.
6     GARCIA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On May 12, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF

12   No. 1-1). On May 15, 2020, Plaintiff filed a notice of compliance re: 6-month Financial

13   Certificate with an attached inmate account statement for the past six months. (ECF No.

14   3). Plaintiff has neither paid the full $400 filing fee for this matter nor filed an application

15   to proceed in forma pauperis on this Court’s approved form.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

17   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

18   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

19   inmate must submit all three the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

21          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

22          page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

24          official (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the

26   previous six-month period.

27          The Court will grant Plaintiff a one-time extension to file a fully complete

28   application to proceed in forma pauperis containing all three of the required documents.
     Case 3:20-cv-00281-MMD-WGC Document 4 Filed 05/15/20 Page 2 of 3



1    Plaintiff will file a fully complete application to proceed in forma pauperis on or before July
2    14, 2020. Absent unusual circumstances, the Court will not grant any further extensions
3    of time. If Plaintiff is unable to file a fully complete application to proceed in forma
4    pauperis with all three required documents on or before July 14, 2020, the Court will
5    dismiss this case without prejudice for Plaintiff to file a new case with the Court when
6    Plaintiff is able to acquire all three of the documents needed to file a fully complete
7    application to proceed in forma pauperis. To clarify, a dismissal without prejudice means
8    Plaintiff does not give up the right to refile the case with the Court, under a new case
9    number, when Plaintiff has all three documents needed to submit with the application to
10   proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an application to
11   proceed in forma pauperis and instead pay the full filing fee of $400 on or before July 14,
12   2020 to proceed with this case. The Court will retain Plaintiff’s civil rights complaint (ECF
13   No. 1-1), but the Court will not file the complaint unless and until Plaintiff timely files a fully
14   complete application to proceed in forma pauperis with all three documents or pays the
15   full $400 filing fee.
16   II.    CONCLUSION
17          IT IS ORDERED that the Clerk of the Court will send Plaintiff the approved form
18   application to proceed in forma pauperis by an inmate, as well as the document entitled
19   information and instructions for filing an in forma pauperis application.
20          IT IS FURTHER ORDERED that on or before July 14, 2020, Plaintiff will either
21   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
22   administrative fee) or file with the Court:
23          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
24          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
25          signatures on page 3),
26          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
27          official (i.e. page 4 of this Court’s approved form), and
28          (3) a copy of the inmate’s prison or jail trust fund account statement for the



                                                    -2-
     Case 3:20-cv-00281-MMD-WGC Document 4 Filed 05/15/20 Page 3 of 3



1    previous six-month period.
2           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
3    application to proceed in forma pauperis with all three documents or pay the full $400
4    filing fee for a civil action on or before July 14, 2020, the Court will dismiss this action
5    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
6    when Plaintiff has all three documents needed to file a complete application to proceed
7    in forma pauperis.
8           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
9    (ECF No.1-1) but will not file it at this time.
10          DATED: May 15, 2020
                   __________________
11
12                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
